DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 21-32, in the reply filed on 18 July 2022 is acknowledged. Claims 33-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/group, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Katra et al. (US 2011/0245711; hereinafter “Katra”) in view of Cole et al. (US 2012/0143135; hereinafter “Cole”).
Regarding claim 21, Katra discloses a sensor module configured to be positioned on skin of a patient near a joint, the sensor module comprising: a single housing having a first end and a second end opposite the first end (e.g. Fig. 2A), a plurality of sensors disposed within the single housing configured and arranged to measure or observe actions or physical quantities associated with the joint (e.g. ¶¶ 70), the plurality of sensors comprising a first accelerometer and a second accelerometer in-line with the first accelerometer (e.g. ¶¶ 85; Fig. 2A, where there are 2 element #130 or accelerometers), wherein the first accelerometer is nearer the first end of the single housing than the second accelerometer and the second accelerometer is nearer the second end of the single housing than the first accelerometer (e.g. Fig. 2A, where there are 2 element #130 or accelerometers and both are at opposite ends of the device); and at least one communications module disposed within the single housing and coupled to the sensors and configured and arranged to receive data from the sensors and configured and arranged to transmit sensor information to an external device (e.g. ¶¶ 93).  Katra fails to expressly disclose the single housing comprises a shape or indicia that visually indicates that the first end is to be positioned nearest the joint. In the same field of endeavor, Cole discloses a housing comprising an indicia that visually indicates the orientation of the device on the patient in order to position the device appropriately (e.g. ¶¶ 50). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to use the known technique of indicia on a device as taught by Cole, to improve the similar device of Katra in the same manner by providing the patient with an indicia to aid in orientation or positioning on the skin for effective data acquisition.
Regarding claim 22, Katra discloses adhesive directly disposed on the single housing to adhere the sensor module to the skin of the patient (e.g. ¶¶ 60-61).
Regarding claim 23, Katra discloses an adhesive pad coupled, or coupleable, to the single housing to adhere the sensor module to the skin of the patient (e.g. ¶¶ 60-61).
Regarding claim 24, Katra discloses the adhesive pad comprises at least one first locating feature and the single housing comprises at least one second locating feature having a shape complementary to a shape of the at least one first locating feature to facilitate alignment of the adhesive pad with the single housing (e.g. ¶¶ 60 – “Patch and/or device replacement may occur with a keyed patch (e.g. two-part patch), an outline or anatomical mark, a low-adhesive guide (place guide|remove old patch|place new patch|remove guide), or a keyed attachment for chatter reduction”).
Regarding claim 25, Katra discloses the adhesive pad extends around a circumference of the single housing (e.g. ¶¶ 60-61 – “oval shape”).
Regarding claim 26, Katra discloses the at least one communications module comprises a sensor processor configured and arranged to receive the data from the sensors and a wireless communications unit configured and arranged to wirelessly transmit the sensor information to or through the external device (e.g. ¶¶ 52, 54, 57, 93, 99-103, etc).
Regarding claim 27, Katra discloses the plurality of sensors further comprises at least one temperature sensor (e.g. ¶¶ 70 – element #77).
Regarding claim 28, Katra discloses a portion of at least one of the sensors extends through the single housing to provide access to the patient without an intervening portion of the single housing (e.g. ¶¶ 74 – “adherent device comprises electrodes 112A, 112B, 112C and 112D configured to couple to tissue through apertures in the breathable tape 110T”).
Regarding claim 29, Katra discloses a system, comprising: the sensor module of claim 21; and either a) adhesive directly disposed on the single housing of the sensor module or b) an adhesive pad coupled, or coupleable, to the single housing of the sensor module, wherein the adhesive or adhesive pad is configured to adhere the sensor module to the skin of the patient (e.g. ¶¶ 60-61).
Regarding claim 30, Katra discloses a patient device configured and arranged to receive the sensor information from the at least one communications module and to process the sensor information and display the processed sensor information for viewing by the patient (e.g. ¶¶ 52, 54, 57, 93, 99-103, etc).
Regarding claim 31, Katra discloses a clinician device configured and arranged to receive the sensor information from the at least one communications module or from a patient device and to process the sensor information and display the processed sensor information for viewing by a clinician (e.g. ¶¶ 99-103, etc).
Regarding claim 32, Katra discloses a second sensor module that is mechanically independent from the sensor module, wherein the second sensor module comprises a single second housing; a plurality of second sensors disposed within the single second housing and configured and arranged to measure or observe actions or physical quantities associated with the joint; and at least one second communications module disposed within the single second housing and coupled to the plurality of second sensors and configured and arranged to receive data from the second sensors and configured and arranged to transmit sensor information to the external device (e.g. ¶¶ 139 – multiple adherent devices may be employed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792